Exhibit 10.11

GASTAR EXPLORATION LTD.

2006 LONG-TERM STOCK INCENTIVE PLAN

1. PURPOSES. The purposes of the Plan are (i) to attract and retain for the
Company and its Affiliates the best available personnel, (ii) to provide
additional incentive to Employees and Directors and to increase their interest
in the Company’s welfare, and (iii) to promote the success of the business of
the Company and its Affiliates.

2. DEFINITIONS. As used herein, unless the context requires otherwise, the
following terms shall have the meanings indicated below:

(a) “Affiliate” means (i) any corporation, partnership or other entity which
owns, directly or indirectly, a majority of the voting equity securities of the
Company, (ii) any corporation, partnership or other entity of which a majority
of the voting equity securities or equity interest is owned, directly or
indirectly, by the Company, and (iii) with respect to an Option that is intended
to be an Incentive Stock Option, (A) any “parent corporation” of the Company, as
defined in Section 424(e) of the Code or (B) any “subsidiary corporation” of the
Company as defined in Section 424(f) of the Code, any other entity that is taxed
as a corporation under Section 7701(a)(3) of the Code and is a member of the
“affiliated group” as defined in Section 1504(a) of the Code of which the
Company is the common parent, and any other entity as may be permitted from time
to time by the Code or by the Internal Revenue Service to be an employer of
Employees to whom Incentive Stock Options may be granted; provided, however,
that in each case the Affiliate must be consolidated in the Company’s financial
statements.

(b) “Award” means any right granted under the Plan, whether granted singly or in
combination, to a Grantee pursuant to the terms, conditions and limitations that
the Committee may establish.

(c) “Award Agreement” means a written agreement with a Grantee with respect to
any Award, including any amendments thereto.

(d) “Board” means the Board of Directors of the Company.

(e) “Bonus Stock Agreement” means a written agreement with a Grantee with
respect to a Bonus Stock Award, including any amendments thereto.

(f) “Bonus Stock Award” means an Award granted under Section 8 of the Plan.

(g) “Change in Control” of the Company means the occurrence of any of the
following events: (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50 percent or more of the combined voting power of the
Company’s then outstanding securities; (ii) as a result of, or in connection
with, any tender offer or exchange offer, merger, or other business combination
(a “Transaction”), the persons who were directors of the Company immediately
before the Transaction shall cease to constitute a majority of the Board of
Directors of the



--------------------------------------------------------------------------------

Company or any successor to the Company; (iii) the Company is merged or
consolidated with another corporation and as a result of the merger or
consolidation less than 75 percent of the outstanding voting securities of the
surviving or resulting corporation shall then be owned in the aggregate by the
former shareholders of the Company; (iv) a tender offer or exchange offer is
made and consummated for the ownership of securities of the Company representing
50 percent or more of the combined voting power of the Company’s then
outstanding voting securities; or (v) the Company transfers all or substantially
all of its assets to another corporation which is not controlled by the Company;
provided, however, no Change in Control shall be deemed to occur under this
Section 2(g) in connection with any transaction involving a direct or indirect
wholly-owned subsidiary of the Company.

(h) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute. Reference in the Plan to any section of the Code shall be
deemed to include any amendments or successor provisions to such section and any
Treasury regulations promulgated under such section.

(i) “Committee” means the committee (or committees), as constituted from time to
time, of the Board that is appointed by the Board to administer the Plan, or if
no such committee is appointed (or no such committee shall be in existence at
any relevant time), the term “Committee” for purposes of the Plan shall mean the
Board; provided, however, that while the Common Stock is publicly traded, the
Committee shall be a committee of the Board consisting solely of two or more
Outside Directors, in accordance with Section 162(m) of the Code, and/or solely
of two or more Non-Employee Directors, in accordance with Rule 16b-3, as
necessary and deemed desirable by the Board from time to time in each case to
satisfy such requirements with respect to Awards granted under the Plan. Within
the scope of such authority, the Board or the Committee may (i) delegate to a
committee of one or more members of the Board who are not Outside Directors the
authority to grant Awards to eligible persons who are either (A) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Awards or (B) not persons with respect
to whom the Company wishes to comply with Section 162(m) of the Code, and/or
(ii) delegate to a committee of one or more members of the Board who are not
Non-Employee Directors the authority to grant Awards to eligible persons who are
not then subject to Section 16 of the Exchange Act. The Board may assume any or
all of the powers and responsibilities prescribed for the Committee, and to the
extent it does so, the term “Committee” as used herein shall also be applicable
to the Board.

(j) “Common Stock” means the Common Stock, without par value per share, of the
Company or the common stock that the Company may in the future be authorized to
issue (as long as the common stock varies from that currently authorized, if at
all, only in amount of par value) in replacement or substitution thereof.

(k) “Company” means Gastar Exploration Ltd., a corporation governed by the laws
of the Province of Alberta.

(l) “Continuous Service” means that the provision of services to the Company or
an Affiliate in any capacity of Employee or Director is not interrupted or
terminated. Except as otherwise provided in the Award Agreement, service shall
not be considered interrupted or

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 2



--------------------------------------------------------------------------------

terminated for this purpose in the case of (i) any approved leave of absence,
(ii) transfers among the Company, any Affiliate, or any successor, in any
capacity of Employee or Director, or (iii) any change in status as long as the
individual remains in the service of the Company or an Affiliate in any capacity
of Employee or Director. An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave. For purposes of each
Incentive Stock Option, if such leave exceeds ninety (90) days, and
re-employment upon expiration of such leave is not guaranteed by statute or
contract, then the Incentive Stock Option shall be treated as a Non-Qualified
Stock Option on the day that is three (3) months and one (1) day following the
expiration of such ninety (90)-day period.

(m) “Covered Employee” means the chief executive officer and the four other most
highly compensated officers of the Company for whom total compensation is
required to be reported to shareholders under Regulation S-K, as determined for
purposes of Section 162(m) of the Code.

(n) “Director” means a member of the Board.

(o) “Disability” means the “disability” of a person (i) as defined in a then
effective written employment agreement between a person and the Company or
(ii) if such person is not covered by a written employment agreement with the
Company, as defined in a then effective long-term disability plan maintained by
the Company that covers such person, or (iii) if neither a written employment
agreement nor a plan exists at any relevant time, “Disability” means the
permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code. For purposes of determining the time during which
an Incentive Stock Option may be exercised under the terms of an Option
Agreement, “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code. Section 22(e)(3) of the Code
provides that an individual is totally and permanently disabled if he is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.

(p) “Employee” means any person, including an Officer or Director, who is
employed, within the meaning of Section 3401 of the Code, by the Company or an
Affiliate. The provision of compensation by the Company or an Affiliate to a
Director solely with respect to such individual rendering services in the
capacity of a Director, however, shall not be sufficient to constitute
“employment” by the Company or that Affiliate.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor statute. Reference in the Plan to any section of the Exchange Act
shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 3



--------------------------------------------------------------------------------

(r) “Fair Market Value” means, as of any date, the United States dollar value of
the Common Stock determined as follows:

(i) If the Common Stock is listed on any established United States stock
exchange or traded on the NASDAQ National Market or the NASDAQ Capital Market
(formerly known as the NASDAQ SmallCap Market), the Fair Market Value of a share
of Common Stock shall be the closing sales price for such a share of Common
Stock (or the closing bid, if no sales were reported) as quoted on such exchange
or market (or if the Common Stock is listed or traded on more than one such
exchange or market, the exchange or market with the greatest volume of trading
in the Common Stock) on the day of determination (or if no such price or bid is
reported on that day, on the last market trading day prior to the day of
determination), as reported by the applicable exchange or market or such other
source as the Committee deems reliable.

(ii) In the absence of any such established United States market for the Common
Stock, the Fair Market Value shall be determined in good faith by the Committee.

(s) “Grantee” means an Employee or Director to whom an Award has been granted
under the Plan.

(t) “Incentive Stock Option” means an Option granted to an Employee under the
Plan that meets the requirements of Section 422 of the Code.

(u) “Non-Employee Director” means a Director of the Company who either (i) is
not an Employee or Officer, does not receive compensation (directly or
indirectly) from the Company or an Affiliate in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K, or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.

(v) “Non-Qualified Stock Option” means an Option granted under the Plan that is
not intended to be an Incentive Stock Option.

(w) “Officer” means a person who is an “officer” of the Company or any Affiliate
within the meaning of Section 16 of the Exchange Act (whether or not the Company
is subject to the requirements of the Exchange Act).

(x) “Option” means an Award in the form of a stock option granted pursuant to
Section 7 of the Plan to purchase a specified number of shares of Common Stock,
whether granted as an Incentive Stock Option or as a Non-Qualified Stock Option.

(y) “Option Agreement” means the written agreement evidencing the grant of an
Option executed by the Company and the Optionee, including any amendments
thereto.

(z) “Optionee” means an individual to whom an Option has been granted under the
Plan.

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 4



--------------------------------------------------------------------------------

(aa) “Outside Director” means a Director of the Company who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code), is not a former employee of the Company or an “affiliated corporation”
receiving compensation for prior services (other than benefits under a tax
qualified pension plan), has not been an officer of the Company or an
“affiliated corporation” at any time and is not currently receiving (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code) direct or indirect remuneration from the Company or an “affiliated
corporation” for services in any capacity other than as a Director, or (ii) is
otherwise considered an “outside director” for purposes of Section 162(m) of the
Code.

(bb) “Performance Criteria” means (1) earnings; (2) earnings per share;
(3) EBITDA (earnings before interest, taxes, depreciation and amortization);
(4) EBIT (earnings before interest and taxes); (5) economic profit; (6) cash
flow; (7) revenue; (8) revenue growth; (9) sales growth; (10) net profit before
tax; (11) gross profit; (12) operating income or profit; (13) return on equity;
(14) return on assets; (15) return on capital; (16) changes in working capital;
(17) shareholder return; (18) cost reduction; (19) customer satisfaction or
growth; or (20) employee satisfaction; and any other performance objective
approved by the shareholders of the Company in accordance with Section 162(m) of
the Code.

(cc) “Plan” means this Gastar Exploration Ltd. 2006 Long-Term Stock Incentive
Plan, as set forth herein and as it may be amended from time to time.

(dd) “Qualifying Shares” means shares of Common Stock which either (i) have been
owned by the Grantee for more than six (6) months and have been “paid for”
within the meaning of Rule 144 promulgated under the Securities Act, or
(ii) were obtained by the Grantee in the public market.

(ee) “Regulation S-K” means Regulation S-K promulgated under the Securities Act,
as it may be amended from time to time, and any successor to Regulation S-K.
Reference in the Plan to any item of Regulation S-K shall be deemed to include
any amendments or successor provisions to such item.

(ff) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as it may
be amended from time to time, and any successor to Rule 16b-3.

(gg) “Section” means a section of the Plan unless otherwise stated or the
context otherwise requires.

(hh) “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute. Reference in the Plan to any section of the Securities Act
shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.

(ii) “Stock Appreciation Right” means an Award granted under Section 9 of the
Plan.

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 5



--------------------------------------------------------------------------------

(jj) “Stock Appreciation Rights Agreement” means a written agreement with a
Grantee with respect to an Award of Stock Appreciation Rights, including any
amendments thereto.

(kk) “Ten Percent Shareholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) at the time an Option is granted stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of any of its Affiliates.

3. TYPES OF INCENTIVE AWARDS AVAILABLE UNDER THE PLAN. Awards granted under this
Plan may be (a) Incentive Stock Options, (b) Non-Qualified Stock Options,
(c) Bonus Stock Awards, (d) Stock Appreciation Rights, and (e) any other type of
Award established by the Committee which is consistent with the Plan’s purposes,
as designated at the time of grant.

4. SHARES SUBJECT TO PLAN. Subject to adjustment pursuant to Section 11(a)
hereof, the total amount of Common Stock with respect to which Awards may be
granted under the Plan shall not exceed Five Million (5,000,000) shares. At all
times during the term of the Plan, the Company shall reserve and keep available
such number of shares of Common Stock as will be required to satisfy the
requirements of outstanding Awards under the Plan. Any shares of Common Stock
covered by an Award (or a portion of an Award) that is forfeited or canceled or
that expires shall be deemed not to have been issued for purposes of determining
the maximum aggregate number of shares of Common Stock which may be issued under
the Plan and shall again be available for Awards under the Plan. Nothing in this
Section 4 shall impair the right of the Company to reduce the number of
outstanding shares of Common Stock pursuant to repurchases, redemptions, or
otherwise; provided, however, that no reduction in the number of outstanding
shares of Common Stock shall (a) impair the validity of any outstanding Award,
whether or not that Award is fully vested or exercisable, or (b) impair the
status of any shares of Common Stock previously issued pursuant to an Award as
duly authorized, validly issued, fully paid, and nonassessable. The shares to be
delivered under the Plan shall be made available from (a) authorized but
unissued shares of Common Stock, (b) Common Stock held in the treasury of the
Company, or (c) previously issued shares of Common Stock reacquired by the
Company, including shares purchased on the open market, in each situation as the
Committee may determine from time to time in its sole discretion.

5. ELIGIBILITY. Awards other than Incentive Stock Options may be granted to
Employees, Officers and Directors. Incentive Stock Options may be granted only
to Employees (including Officers and Directors who are also Employees), as
limited by clause (iii) of Section 2(a). The Committee in its sole discretion
shall select the recipients of Awards. A Grantee may be granted more than one
Award under the Plan, and Awards may be granted at any time or times during the
term of the Plan. The grant of an Award to an Employee, Officer or Director
shall not be deemed either to entitle that individual to, or to disqualify that
individual from, participation in any other grant of Awards under the Plan.

6. LIMITATION ON INDIVIDUAL AWARDS. Any and all shares available for Awards
under the Plan may be awarded by way of Options, Bonus Stock Awards or Stock

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 6



--------------------------------------------------------------------------------

Appreciation Rights (regardless of the form of payment) to any one person.
Subject to the provisions of Section 11(a), the maximum number of shares of
Common Stock that may be subject to Options, Bonus Stock Awards and Stock
Appreciation Rights granted to any one Covered Employee under the Plan shall not
exceed One Million Two Hundred Fifty Thousand (1,250,000) shares. The
limitations set forth in the preceding sentence shall be applied in a manner
which will permit compensation generated under the Plan, where appropriate, to
constitute “performance-based” compensation for purposes of Section 162(m) of
the Code, including counting against such maximum number of shares, to the
extent required under Section 162(m) of the Code and applicable interpretive
authority thereunder, any shares of Common Stock subject to Options or other
Awards that are canceled or repriced.

7. OPTIONS.

(a) Grant of Options. An Option is a right to purchase shares of Common Stock
during the option period for a specified exercise price. The Committee shall
determine (i) whether each Option shall be granted as an Incentive Stock Option
or as a Non-Qualified Stock Option, and (ii) the provisions, terms and
conditions of each Option including, but not limited to, the vesting schedule,
the number of shares of Common Stock subject to the Option, the exercise price
of the Option (which may never be less than Fair Market Value of the Common
Stock on the date of the grant of the Award), the period during which the Option
may be exercised, forfeiture provisions, methods of payment, and all other terms
and conditions of the Option.

(b) Limitations on Incentive Stock Options. The aggregate Fair Market Value
(determined as of the date of grant of an Option) of Common Stock which any
Employee is first eligible to purchase during any calendar year by exercise of
Incentive Stock Options granted under the Plan and by exercise of incentive
stock options (within the meaning of Section 422 of the Code) granted under any
other incentive stock option plan of the Company or an Affiliate shall not
exceed $100,000. If the Fair Market Value of stock with respect to which all
incentive stock options described in the preceding sentence held by any one
Optionee are exercisable for the first time by such Optionee during any calendar
year exceeds $100,000, the Options (that are intended to be Incentive Stock
Options on the date of grant thereof) for the first $100,000 worth of shares of
Common Stock to become exercisable in such year shall be deemed to constitute
incentive stock options within the meaning of Section 422 of the Code and the
Options (that are intended to be Incentive Stock Options on the date of grant
thereof) for the shares of Common Stock in the amount in excess of $100,000 that
become exercisable in that calendar year shall be treated as Non-Qualified Stock
Options. If the Code or the Treasury regulations promulgated thereunder are
amended after the effective date of the Plan to provide for a different limit
than the one described in this Section 7(b), such different limit shall be
incorporated herein and shall apply to any Options granted after the effective
date of such amendment.

(c) Acquisitions and Other Transactions. Notwithstanding the provisions of
Section 10(g), in the case of an Option issued or assumed pursuant to
Section 10(g), the exercise price and number of shares for the Option shall be
determined in accordance with the principles of Section 424(a) of the Code and
the Treasury regulations promulgated thereunder. The Committee may, from time to
time, assume outstanding options granted by another entity, whether in
connection with an acquisition of such other entity or otherwise, by either
(i) granting

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 7



--------------------------------------------------------------------------------

an Option under the Plan in replacement of or in substitution for the option
assumed by the Company, or (ii) treating the assumed option as if it had been
granted under the Plan if the terms of such assumed option could be applied to
an Option granted under the Plan. Such assumption shall be permissible if the
holder of the assumed option would have been eligible to be granted an Option
hereunder if the other entity had applied the rules of the Plan to such grant.
The Committee also may grant Options under the Plan in settlement of or
substitution for, outstanding options or obligations to grant future options in
connection with the Company or an Affiliate acquiring another entity, an
interest in another entity or an additional interest in an Affiliate whether by
merger, stock purchase, asset purchase or other form of transaction.

(d) Payment or Exercise. Payment for the shares of Common Stock to be purchased
upon exercise of an Option may be made in cash (by check) or, if elected by the
Optionee and in one or more of the following methods stated in the Option
Agreement (at the date of grant with respect to any Option granted as an
Incentive Stock Option) and where permitted by law: (i) if a public market for
the Common Stock exists, through a “same day sale” arrangement between the
Optionee and a broker-dealer that is a member of the National Association of
Securities Dealers, Inc. (an “NASD Dealer”) whereby the Optionee irrevocably
elects to exercise the Option and to sell a portion of the shares of Common
Stock so purchased to pay for the exercise price and whereby the NASD Dealer
irrevocably commits upon receipt of such shares of Common Stock to forward the
exercise price directly to the Company; (ii) if a public market for the Common
Stock exists, through a “margin” commitment from the Optionee and an NASD Dealer
whereby the Optionee irrevocably elects to exercise the Option and to pledge the
shares of Common Stock so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the exercise price,
and whereby the NASD Dealer irrevocably commits upon receipt of such shares of
Common Stock to forward the exercise price directly to the Company; or (iii) by
surrender for cancellation of Qualifying Shares at the Fair Market Value per
share at the time of exercise (provided that such surrender does not result in
an accounting charge for the Company). No shares of Common Stock may be issued
until full payment of the purchase price therefor has been made.

8. BONUS STOCK AWARDS.

(a) Bonus Stock Awards. A Bonus Stock Award is a grant of shares of Common Stock
for such consideration, if any, and subject to such restrictions on transfer,
rights of first refusal, repurchase provisions, forfeiture provisions and other
terms and conditions as are established by the Committee.

(b) Forfeiture Restrictions. Shares of Common Stock that are the subject of a
Bonus Stock Award may be subject to restrictions on disposition by the Grantee
and to an obligation of the Grantee to forfeit and surrender the shares to the
Company under certain circumstances (the “Forfeiture Restrictions”). The
Forfeiture Restrictions shall be determined by the Committee in its sole
discretion, and the Committee may provide that the Forfeiture Restrictions shall
lapse on the passage of time, the attainment of one or more performance targets
established by the Committee, or the occurrence of such other event or events
determined to be appropriate by the Committee; provided, however, that (i) for a
Bonus Stock Award subject to Forfeiture Restrictions based on the passage of
time, the Forfeiture Restrictions shall lapse ratably over a

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 8



--------------------------------------------------------------------------------

minimum period of three (3) years, and (ii) for a Bonus Stock Award subject to
Forfeiture Restrictions based on Performance Criteria or any other event, the
Forfeiture Restrictions shall not lapse prior to one year after grant of the
Bonus Stock Award. The Forfeiture Restrictions, if any, applicable to a
particular Bonus Stock Award (which may differ from any other such Bonus Stock
Award) shall be stated in the Bonus Stock Agreement.

(c) Rights as Shareholder. Shares of Common Stock awarded pursuant to a Bonus
Stock Award shall be represented by a stock certificate registered in the name
of the Grantee of such Bonus Stock Award. The Grantee shall have the right to
receive dividends with respect to the shares of Common Stock subject to a Bonus
Stock Award, to vote the shares of Common Stock subject thereto and to enjoy all
other shareholder rights with respect to the shares of Common Stock subject
thereto, except that, unless provided otherwise in this Plan, or in the Bonus
Stock Agreement, (i) the Grantee shall not be entitled to delivery of the shares
of Common Stock except as the Forfeiture Restrictions expire, (ii) the Company
or an escrow agent shall retain custody of the shares of Common Stock until the
Forfeiture Restrictions expire, (iii) the Grantee may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of the shares of Common Stock
until the Forfeiture Restrictions expire.

(d) Stock Certificate Delivery. One or more stock certificates representing
shares of Common Stock, free of Forfeiture Restrictions, shall be delivered to
the Grantee promptly after, and only after, the Forfeiture Restrictions have
expired. The Grantee, by his acceptance of the Bonus Stock Award, irrevocably
grants to the Company a power of attorney to transfer any shares so forfeited to
the Company, agrees to execute any documents requested by the Company in
connection with such forfeiture and transfer, and agrees that such provisions
regarding transfers of forfeited shares shall be specifically performable by the
Company in a court of equity or law.

(e) Payment for Bonus Stock. The Committee shall determine the amount and form
of any payment for shares of Common Stock received pursuant to a Bonus Stock
Award. In the absence of such a determination, the Grantee shall not be required
to make any payment for shares of Common Stock received pursuant to a Bonus
Stock Award, except to the extent otherwise required by law.

(f) Forfeiture of Bonus Stock. Unless otherwise provided in a Bonus Stock
Agreement, on termination of the Grantee’s Continuous Service prior to lapse of
the Forfeiture Restrictions, the shares of Common Stock which are still subject
to the Forfeiture Restrictions under Bonus Stock Award shall be forfeited by the
Grantee. Upon any forfeiture, all rights of the Grantee with respect to the
forfeited shares of the Common Stock subject to the Bonus Stock Award shall
cease and terminate, without any further obligation on the part of the Company
except to repay any purchase price per share paid by the Grantee for the shares
forfeited.

(g) Waiver of Forfeiture Restrictions; Committee’s Discretion. With respect to a
Bonus Stock Award that has been granted to a Covered Employee where such Award
has been designed to meet the exception for performance-based compensation under
Section 162(m) of the Code, the Committee may not waive the Forfeiture
Restrictions applicable to such Bonus Stock Award.

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 9



--------------------------------------------------------------------------------

9. STOCK APPRECIATION RIGHTS.

(a) Stock Appreciation Rights. A Stock Appreciation Right is a right to receive,
upon exercise of the right, shares of Common Stock or their cash equivalent in
an amount equal to the increase in Fair Market Value, if any, of the Common
Stock between the grant and exercise dates.

(b) Tandem Rights. Stock Appreciation Rights may be granted in connection with
the grant of an Option, in which case exercise of Stock Appreciation Rights will
result in the surrender of the right to purchase the shares under the Option as
to which the Stock Appreciation Rights were exercised. Alternatively, Stock
Appreciation Rights may be granted independently of Options in which case each
Award of Stock Appreciation Rights shall be evidenced by a Stock Appreciation
Rights Agreement. With respect to Stock Appreciation Rights that are subject to
Section 16 of the Exchange Act, the Committee shall retain sole discretion
(i) to determine the form in which payment of the Stock Appreciation Right will
be made (i.e., cash, securities or any combination thereof), or (ii) to approve
an election by a Grantee to receive cash in full or partial settlement of Stock
Appreciation Rights.

(c) Limitations on Exercise of Stock Appreciation Rights. A Stock Appreciation
Right shall be exercisable in whole or in such installments and at such times as
determined by the Committee.

10. GENERAL PROVISIONS REGARDING AWARDS.

(a) Form of Award Agreement. Each Award granted under the Plan shall be
evidenced by a written Award Agreement in such form (which need not be the same
for each Grantee) as the Committee from time to time approves, but which is not
inconsistent with the Plan, including any provisions that may be necessary to
assure that any Option that is intended to be an Incentive Stock Option will
comply with Section 422 of the Code.

(b) Awards Criteria. In determining the amount and value of Awards to be
granted, the Committee may take into account the responsibility level,
performance, potential, other Awards and such other considerations with respect
to a Grantee as it deems appropriate. The terms of an Award Agreement may
provide that the amount payable as an Award may be adjusted for dividends or
dividend equivalent.

(c) Date of Grant. The date of grant of an Award will be the date specified by
the Committee as the effective date of the grant of an Award or, if the
Committee does not so specify, will be the date on which the Committee makes the
determination to grant such Award. The Award Agreement evidencing the Award will
be delivered to the Grantee with a copy of the Plan and other relevant Award
documents within a reasonable time after the date of grant.

(d) Stock Price. The exercise price or other measurement of stock value relative
to any Award shall be the price determined by the Committee (which shall be not
less than either the Fair Market Value or the par value of the shares of Common
Stock on the date of grant of the Award). The exercise price of any Incentive
Stock Option shall not be less than 100% of the

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 10



--------------------------------------------------------------------------------

Fair Market Value of the shares of Common Stock for the date of grant of the
Option; provided, however, the exercise price of any Incentive Stock Option
granted to a Ten Percent Shareholder shall not be less than 110% of the Fair
Market Value of the shares of Common Stock for the date of grant of the Option.

(e) Period of Award. Awards shall be exercisable or payable within the time or
times or upon the event or events determined by the Committee and set forth in
the Award Agreement. Unless otherwise provided in an Award Agreement, Awards
other than Bonus Stock Awards shall terminate on (and no longer be exercisable
or payable after) the earlier of: (i) ten (10) years from the date of grant of
the Award; (ii) for an Incentive Stock Option granted to a Ten Percent
Shareholder, five (5) years from the date of grant of the Option; (iii) three
(3) months after the Grantee is no longer serving in any capacity as an Employee
or Director of the Company for a reason other than the death or Disability of
the Grantee; (iv) one (1) year after death of the Grantee; or (v) one (1) year
after Disability of the Grantee.

(f) Transferability of Awards. Awards granted under the Plan, and any interest
therein, shall not be transferable or assignable by the Grantee, and may not be
made subject to execution, attachment or similar process, otherwise than by will
or by the laws of descent and distribution, and shall be exercisable or payable
during the lifetime of the Grantee only by the Grantee; provided, that the
Grantee may designate persons who or which may exercise or receive his Awards
following his death. Notwithstanding the preceding sentence, Awards other than
Incentive Stock Options may be transferred to such family members, family member
trusts, family limited partnerships and other family member entities as the
Committee, in its sole discretion, may approve prior to any such transfer. No
such transfer will be approved by the Committee if the Common Stock issuable
under such transferred Award would not be eligible to be registered on Form S-8
promulgated under the Securities Act.

(g) Acquisitions and Other Transactions. The Committee may, from time to time,
approve the assumption of outstanding awards granted by another entity, whether
in connection with an acquisition of such other entity or otherwise, by either
(i) granting an Award under the Plan in replacement of or in substitution for
the awards assumed by the Company, or (ii) treating the assumed award as if it
had been granted under the Plan if the terms of such assumed award could be
applied to an Award granted under the Plan. Such assumption shall be permissible
if the holder of the assumed award would have been eligible to be granted an
Award hereunder if the other entity had applied the rules of this Plan to such
grant.

(h) Payment. Payment of an Award (i) may be made in cash, Common Stock or a
combination thereof, as determined by the Committee in its sole discretion,
(ii) shall be made in a lump sum or in installments as prescribed by the
Committee in its sole discretion, and (iii) to the extent applicable, shall be
based on the Fair Market Value of the Common Stock for the payment or exercise
date. The Committee may permit or require the deferral of payment, subject to
such rules and procedures as it may establish, which may include provisions for
the payment or crediting of interest, dividend equivalents or other forms of
investment return.

(i) Notice. If an Award involves an exercise, it may be exercised only by
delivery to the Company of a written exercise agreement approved by the
Committee (which need not be the

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 11



--------------------------------------------------------------------------------

same for each Grantee), stating the number of shares of Common Stock being
purchased, the method of payment, and such other matters as may be deemed
appropriate by the Company in connection with the issuance of shares upon
exercise of the Award, together with payment in full of any exercise price for
any shares of Common Stock being purchased. Such exercise agreement may be part
of a Grantee’s Award Agreement.

(j) Withholding Taxes. The Committee may establish such rules and procedures as
it considers desirable in order to satisfy any obligation of the Company to
withhold the statutory prescribed minimum amount of federal or state income
taxes or other taxes with respect to the grant, exercise or payment of any Award
under the Plan, including procedures for a Grantee to have shares of Common
Stock withheld from the total number of shares of Common Stock to be issued or
purchased upon grant or exercise of an Award. Prior to issuance of any shares of
Common Stock, the Grantee shall pay or make adequate provision acceptable to the
Committee for the satisfaction of the statutory minimum prescribed amount of any
federal or state income or other tax withholding obligations of the Company, if
applicable. Upon grant, exercise or payment of an Award, the Company shall
withhold or collect from the Grantee an amount sufficient to satisfy such tax
withholding obligations.

(k) Exercise of Award Following Termination of Continuous Service.

(i) An Award may not be exercised after the expiration date of such Award set
forth in the Award Agreement and may be exercised following the termination of a
Grantee’s Continuous Service only to the extent provided in the Award Agreement.

(ii) Where the Award Agreement permits a Grantee to exercise an Award following
the termination of the Grantee’s Continuous Service for a specified period, the
Award shall terminate to the extent not exercised on the last day of the
specified period or the last day of the original term of the Award, whichever
occurs first.

(iii) Any Option designated as an Incentive Stock Option, to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of an Optionee’s Continuous Service, shall
convert automatically to a Non-Qualified Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Option Agreement.

(iv) The Committee shall have discretion to determine whether the Continuous
Service of a Grantee has terminated and the effective date on which such
Continuous Service terminates and whether the Grantee’s Continuous Service
terminated as a result of the Disability of the Grantee.

(l) Limitations on Exercise.

(i) The Committee may specify a reasonable minimum number of shares of Common
Stock or a percentage of the shares subject to an Award that may be purchased on
any exercise of an Award; provided, that such minimum number will not prevent a

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 12



--------------------------------------------------------------------------------

Grantee from exercising the full number of shares of Common Stock as to which
the Award is then exercisable.

(ii) The obligation of the Company to issue any shares of Common Stock pursuant
to the exercise of any Award or otherwise make payments hereunder shall be
subject to the condition that such exercise and the issuance and delivery of
such shares and other actions pursuant thereto comply with the Securities Act,
all applicable state securities and other laws and the requirements of any stock
exchange or national market system upon which the shares of Common Stock may
then be listed or quoted, as in effect on the date of exercise. The Company
shall be under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission or to effect compliance with the
registration, qualification or listing requirements of any state securities laws
or stock exchange or national market system, and the Company shall have no
liability for any inability or failure to do so.

(iii) As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the shares of Common Stock are being purchased only for investment
and without any present intention to sell or distribute such shares of Common
Stock if, in the opinion of counsel for the Company, such a representation is
required by any securities or other applicable laws.

(m) Privileges of Stock Ownership. Except as provided in the Plan with respect
to Bonus Stock Awards, no Grantee will have any of the rights of a shareholder
with respect to any shares of Common Stock subject to an Award until such Award
is properly exercised and the purchased or awarded shares are issued and
delivered to the Grantee, as evidenced by an appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company. No adjustment
shall be made for dividends or distributions or other rights for which the
record date is prior to such date of issuance and delivery, except as provided
in the Plan.

(n) Breach; Additional Terms. A breach of the terms and conditions of this Plan
or established by the Committee pursuant to the Award Agreement shall cause a
forfeiture of the Award. At the time of such Award, the Committee may, in its
sole discretion, prescribe additional terms, conditions or restrictions relating
to the Award, including provisions pertaining to the termination of the
Grantee’s employment (by retirement, Disability, death or otherwise) prior to
expiration of the Forfeiture Restrictions or other vesting provisions. Such
additional terms, conditions or restrictions shall also be set forth in an Award
Agreement made in connection with the Award.

(o) Performance-Based Compensation. The Committee may designate any Award as
“qualified performance-based compensation” for purposes of Section 162(m) of the
Code. Any Awards designated as “qualified performance-based compensation” shall
be conditioned on the achievement of any one or more Performance Criteria, and
the measurement may be stated in absolute terms or relative to individual
performances, comparable companies, peer or industry groups or other standard
indexes, and in terms of Company-wide objectives or in terms of absolute or
comparative objectives that relate to the performance of divisions, affiliates,

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 13



--------------------------------------------------------------------------------

departments or functions within the Company or an Affiliate. Notwithstanding any
other provision of the Plan, the Committee may grant an Award that is not
contingent on performance goals or is contingent on performance goals other than
the Performance Criteria, so long as the Committee has determined that such
Award is not intended to satisfy the requirements for “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.

11. ADJUSTMENT UPON CHANGES IN CAPITALIZATION AND CORPORATE EVENTS.

(a) Capital Adjustments. The number of shares of Common Stock (i) covered by
each outstanding Award granted under the Plan, the exercise, target or purchase
price of each such outstanding Award, and any other terms of the Award that the
Committee determines require adjustment and (ii) available for issuance under
Sections 4 and 6 shall be adjusted to reflect, as deemed appropriate by the
Committee, any increase or decrease in the number of shares of Common Stock
resulting from a stock dividend, stock split, reverse stock split, combination,
reclassification or similar change in the capital structure of the Company
without receipt of consideration, subject to any required action by the Board or
the shareholders of the Company and compliance with applicable securities laws;
provided, however, that a fractional share will not be issued upon exercise of
any Award, and either (i) any fraction of a share of Common Stock that would
have resulted will be cashed out at Fair Market Value or (ii) the number of
shares of Common Stock issuable under the Award will be rounded up to the
nearest whole number, as determined by the Committee; and provided further that
the exercise, target or purchase price may not be decreased to below either the
Fair Market Value or the par value, if any, for the shares of Common Stock as
adjusted pursuant to this Section 11(a). Except as the Committee determines, no
issuance by the Company of shares of capital stock of any class, or securities
convertible into shares of capital stock of any class, shall affect, and no
adjustment by reason hereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Award.

(b) Dissolution or Liquidation. The Committee shall notify the Grantee at least
twenty (20) days prior to any proposed dissolution or liquidation of the
Company. Unless specifically provided otherwise in an individual Award or Award
Agreement or in a then-effective written employment agreement between the
Grantee and the Company or an Affiliate, to the extent that an Award has not
been previously exercised, if applicable, such Award shall terminate immediately
prior to consummation of such dissolution or liquidation.

(c) Change in Control. Unless specifically provided otherwise with respect to
Change in Control events in an individual Award or Award Agreement or in a
then-effective written employment agreement between the Grantee and the Company
or an Affiliate, if, during the effectiveness of the Plan, a Change in Control
occurs, the surviving entity or purchaser described in Section 2(g), the
“Purchaser”, shall either assume the obligations of the Company under the
outstanding Awards or convert the outstanding Awards into awards of at least
equal value as to capital stock of the Purchaser. In the event such Purchaser
refuses to assume or substitute Awards pursuant to a Change in Control, each
Award which is at the time outstanding under the Plan shall (i) except as
provided otherwise in an individual Award or Award Agreement, automatically
become, subject to all other terms of the Award or Award Agreement,

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 14



--------------------------------------------------------------------------------

fully vested and exercisable or payable, as appropriate, and be released from
any repurchase or forfeiture provisions, immediately prior to the specified
effective date of such Change in Control, for all of the shares of Common Stock
at the time represented by such Award, (ii) the Forfeiture Restrictions
applicable to all outstanding Bonus Stock Awards shall lapse and shares of
Common Stock subject to such Bonus Stock Awards shall be released from escrow,
if applicable, and delivered to the Grantees of the Awards free of any
Forfeiture Restriction, (iii) all other Awards shall become fully vested and
payment thereof shall be accelerated using, if applicable, the then-current Fair
Market Value to measure any payment that is based on the value of the Common
Stock or using such higher amount as the Committee may determine to be more
reflective of the actual value of such stock, and (iv) notwithstanding any
contrary terms in the Award or Award Agreement, expire on a date at least twenty
(20) days after the Committee gives written notice to Grantees specifying the
terms and conditions of such termination.

To the extent that a Grantee exercises an Award before or on the effective date
of the Change in Control, the Company shall issue all Common Stock purchased by
exercise of that Award (subject to the Grantee’s satisfaction of the
requirements of Section 10(j)), and those shares of Common Stock shall be
treated as issued and outstanding for purposes of the Change in Control. Upon a
Change in Control, when the outstanding Awards are not assumed by the Purchaser,
the Plan shall terminate and any unexercised Awards outstanding under the Plan
at that date shall terminate.

12. SHAREHOLDER APPROVAL. The Company shall obtain the approval of the Plan by
the Company’s shareholders to the extent required to satisfy Sections 162(m) or
422 of the Code or to satisfy or comply with any applicable laws or the rules of
any stock exchange or national market system on which the Common Stock may be
listed or quoted.

13. ADMINISTRATION. The Plan shall be administered by the Committee. The
Committee shall interpret the Plan and any Awards granted pursuant to the Plan
and shall prescribe such rules and regulations in connection with the operation
of the Plan as it determines to be advisable for the administration of the Plan.
The Committee may rescind and amend its rules and regulations from time to time.
The interpretation by the Committee of any of the provisions of the Plan or any
Award granted under the Plan shall be final and binding upon the Company and all
persons having an interest in any Award or any shares of Common Stock purchased
or other payments received pursuant to an Award. Notwithstanding the authority
hereby delegated to the Committee to grant Awards to Employees and Directors
under the Plan, the Board shall have full authority, subject to the express
provisions of the Plan, to grant Awards to Employees and Directors under the
Plan, to interpret the Plan, to provide, modify and rescind rules and
regulations relating to it, to determine the terms and provision of Awards
granted to Employees and Directors under the Plan and to make all other
determinations and perform such actions as the Board deems necessary or
advisable to administer the Plan. No member of the Committee or the Board shall
be liable for any action taken or determination made in good faith with respect
to the Plan or any Award granted hereunder.

14. EFFECT OF PLAN. Neither the adoption of the Plan nor any action of the Board
or the Committee shall be deemed to give any Employee or Director any right to
be

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 15



--------------------------------------------------------------------------------

granted an Award or any other rights except as may be evidenced by the Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and on the terms
and conditions expressly set forth therein. The existence of the Plan and the
Awards granted hereunder shall not affect in any way the right of the Board, the
Committee or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation or other
transaction involving the Company, any issue of bonds, debentures, or shares of
preferred stock ranking prior to or affecting the Common Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale or transfer
of all or any part of the Company’s assets or business, or any other corporate
act or proceeding by or for the Company. Nothing contained in the Plan or in any
Award Agreement or in other related documents shall confer upon any Employee or
Director any right with respect to such person’s Continuous Service or interfere
or affect in any way with the right of the Company or an Affiliate to terminate
such person’s Continuous Service at any time, with or without cause.

15. NO EFFECT ON RETIREMENT AND OTHER BENEFIT PLANS. Except as specifically
provided in a retirement or other benefit plan of the Company or an Affiliate,
Awards shall not be deemed compensation for purposes of computing benefits or
contributions under any retirement plan of the Company or an Affiliate, and
shall not affect any benefits under any other benefit plan of any kind or any
benefit plan subsequently instituted under which the availability or amount of
benefits is related to level of compensation. The Plan is not a “Retirement
Plan” or “Welfare Plan” under the Employee Retirement Income Security Act of
1974, as amended.

16. AMENDMENT OR TERMINATION OF PLAN. The Board in its discretion may, at any
time or from time to time after the date of adoption of the Plan, terminate or
amend the Plan in any respect, including amendment of any form of Award
Agreement, exercise agreement, or instrument to be executed pursuant to the
Plan; provided, however, to the extent necessary to comply with the Code,
including Sections 162(m) and 422 of the Code, other applicable laws, or the
applicable requirements of any stock exchange or national market system, the
Company shall obtain shareholder approval of any Plan amendment in such manner
and to such a degree as required. No Award may be granted after termination of
the Plan. Any amendment or termination of the Plan shall not affect Awards
previously granted, and such Awards shall otherwise remain in full force and
effect as if the Plan had not been amended or terminated, unless mutually agreed
otherwise in a writing (including an Award Agreement) signed by the Grantee and
the Company.

17. EFFECTIVE DATE AND TERM OF PLAN. The Plan shall become effective March 29,
2006, which is the date of adoption of the Plan by the Board. The Plan shall
continue in effect for a term of ten (10) years from March 29, 2006 and
terminate on March 29, 2016, unless sooner terminated by action of the Board.

18. SEVERABILITY AND REFORMATION. The Company intends all provisions of the Plan
to be enforced to the fullest extent permitted by law. Accordingly, should a
court of competent jurisdiction determine that the scope of any provision of the
Plan is too broad to be enforced as written, the court should reform the
provision to such narrower scope as

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 16



--------------------------------------------------------------------------------

it determines to be enforceable. If, however, any provision of the Plan is held
to be wholly illegal, invalid, or unenforceable under present or future law,
such provision shall be fully severable and severed, and the Plan shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
were never a part hereof, and the remaining provisions of the Plan shall remain
in full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance.

19. GOVERNING LAW. The Plan and all issues or matters relating to the Plan shall
be governed by, determined and enforced under, and construed and interpreted in
accordance with the laws of the State of Texas.

20. INTERPRETIVE MATTERS. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and visa versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in the Plan are inserted for convenience and shall not be
deemed a part of the Plan for construction or interpretation.

21. SECTION 409A COMPLIANCE. Notwithstanding any other provision of the Plan to
the contrary, it is not the intention of the Company that this Plan or any Award
granted under the Plan result in unfavorable tax consequences to any Grantee
under Section 409A of the Code. The Company intends that the Plan and any Award
granted under the Plan shall at all times be exempt from or otherwise comply
with the provisions of Code Section 409A. The provisions, terms and conditions
of the Plan and any Award granted under the Plan may be amended at anytime, if
necessary, in order to be exempt from or otherwise comply with the provisions of
Code Section 409A; provided, however, that neither the Company nor a Grantee
shall be required to assume an increased economic burden in connection with any
such amendment.

 

Gastar Exploration Ltd.   2006 Long-Term Stock Incentive Plan   Page 17